Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 1 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 2 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 3 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 4 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 5 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 6 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 7 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 8 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 9 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 10 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 11 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 12 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 13 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 14 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 15 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 16 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 17 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 18 of 36
                                                                                     Statement of Account
                                                                              Statement Period   10/03/2018 - 10/31/2018

        PO Box 111365                                                         Account Number        6106
        Nashville, TN 37222
        (For Return Mail Only)                                                Page               1 of 5


                                                                               800.624.0102           azbizbank.com




                BOB BONDURANT SCHOOL OF HIGH
                DEBTOR IN POSSESSION
                CASE # 2:18-BK-12041-BKM GENERAL ACCT
                PO BOX 51980
                PHOENIX AZ 85076




                                                  CHECKING ACCOUNT


Business Banking Essential Pkg                               Number of Enclosures                                          11

Account Number                                        6106   Statement Dates                      10/03/18 thru 10/31/18

Previous Balance                                       .00   Days in the Statement Period                                  29

 39    Deposits                               575,872.76     Average Ledger                                     313,750.41

 37    Withdrawals                            349,644.51     Average Collected                                  312,895.61

Service Charge                                         .00

Interest Paid                                          .00

Ending Balance                                226,228.25




DEPOSITS

Date              Description                                                                                      Amount


10/03             Telephone transfer credit from                                                                338,833.94

                  Acct No.              5479-D

10/05             Telephone transfer credit from                                                                 14,564.40

                  Acct No.              5479-D

10/09             SDV-VRFY       Square Inc     PPD                                                                        .01

10/09             WIREIN BOB BONDURANT SCHOOL OF                                                                 54,685.16

10/10             Closing entry - Deposited                                                                      35,396.80

                  Acct No.              5479

10/10             181010P2       Square Inc     PPD                                                                    1.94

10/10             COMB. DEP.MERCH BANKCARD             CCD                                                        7,300.00

                                 0707

10/11             181011P2       Square Inc     PPD                                                                 197.84

10/12             181012P2       Square Inc     PPD                                                                 319.58

10/12             COMB. DEP.MERCH BANKCARD             CCD                                                       19,368.73

                                 0707

10/12             Deposit                                                                                         6,080.70

10/15             VERIFYBANKPAYPAL               PPD                                                                       .02

       Case 2:18-bk-12041-BKM                 Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                   Desc
                                              Main Document    Page 19 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 20 of 36
                                                                             Statement of Account
                                                                      Statement Period   10/03/2018 - 10/31/2018

        PO Box 111365                                                 Account Number        6106
        Nashville, TN 37222
        (For Return Mail Only)                                        Page               2 of 5


                                                                       800.624.0102           azbizbank.com




DEPOSITS (Continued)

Date              Description                                                                              Amount


10/15             VERIFYBANKPAYPAL              PPD                                                                .06

10/15             181015P2       Square Inc     PPD                                                         405.48

10/15             COMB. DEP.MERCH BANKCARD            CCD                                                 2,949.50

                                 0707

10/15             COMB. DEP.MERCH BANKCARD            CCD                                                 4,499.00

                              80707

10/16             181016P2       Square Inc     PPD                                                         198.24

10/17             181017P2       Square Inc     PPD                                                           27.25

10/17             COMB. DEP.MERCH BANKCARD            CCD                                                 1,059.20

                                 0707

10/18             181018P2       Square Inc     PPD                                                           48.21

10/18             COMB. DEP.MERCH BANKCARD            CCD                                                 1,699.00

                                 0707

10/19             181019P2       Square Inc     PPD                                                         444.13

10/19             TRANSFER       PAYPAL         PPD                                                       2,507.54

10/19             COMB. DEP.MERCH BANKCARD            CCD                                                 8,848.50

                                 0707

10/19             Deposit                                                                                     59.37

10/22             181022P2       Square Inc     PPD                                                         241.46

10/22             COMB. DEP.MERCH BANKCARD            CCD                                                 3,499.00

                                 0707

10/22             COMB. DEP.MERCH BANKCARD            CCD                                                 4,198.50

                                 0707

10/24             181024P2       Square Inc     PPD                                                           33.24

10/24             COMB. DEP.MERCH BANKCARD            CCD                                                27,271.61

                                 0707

10/25             181025P2       Square Inc     PPD                                                           82.79

10/25             COMB. DEP.MERCH BANKCARD            CCD                                                17,795.00

                                 0707

10/26             181026P2       Square Inc     PPD                                                         172.87

10/26             COMB. DEP.MERCH BANKCARD            CCD                                                 4,499.00

                                 0707

10/29             COMB. DEP.MERCH BANKCARD            CCD                                                   353.66

                                 0707

10/29             181029P2       Square Inc     PPD                                                         635.95

10/29             COMB. DEP.MERCH BANKCARD            CCD                                                 5,898.00

                                 0707

10/29             Deposit                                                                                 4,148.93

10/31             COMB. DEP.MERCH BANKCARD            CCD                                                 7,548.15

                                 0707




       Case 2:18-bk-12041-BKM                 Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12           Desc
                                              Main Document    Page 21 of 36
                                                                              Statement of Account
                                                                       Statement Period   10/03/2018 - 10/31/2018

        PO Box 111365                                                  Account Number        6106
        Nashville, TN 37222
        (For Return Mail Only)                                         Page               3 of 5


                                                                        800.624.0102           azbizbank.com




WITHDRAWALS

Date              Description                                                                               Amount


10/09             SDV-VRFY        Square Inc      WEB                                                           (.01)

                  T20070534958

10/10             BILLNG      MERCH BANKCARD          CCD                                                 (7,222.10)

                                 0707

10/11             COMB. DEP.MERCH BANKCARD               CCD                                             (11,124.00)

                                 0707

10/11             Telephone transfer debit to                                                            (10,988.54)

                  Acct No.              6114-D

10/11             Telephone transfer debit to                                                            (50,000.17)

                  Acct No.              6114-D

10/12             BUS PRODS DELUXE BUS SYS. CCD                                                             (118.24)

                  83774033

10/12             AUTH PAYMEUniFi Equipment CCD                                                           (1,720.20)

                  195970-0001

10/15             VERIFYBANKPAYPAL                PPD                                                           (.08)

10/15             WAGE GARN ADP WAGE GARN                CCD                                                (620.21)

                  3625692576630NV

10/15             AUTH PAYMEUniFi Equipment CCD                                                             (683.53)

                  195970-0002

10/15             ADP Tax        ADP Tax        CCD                                                      (15,821.46)

                  AA0NV 101141A01

10/15             Telephone transfer debit to                                                               (118.24)

                  Acct No.              6114-D

10/17             EDI PAYMNTMICROSOFT 6041               PPD                                                 (21.72)

                  TRN*1*Z20MZUD07TDX\

10/17             EDI PAYMNTMICROSOFT 6041               PPD                                                 (81.46)

                  TRN*1*Z20HZUC1RB98\

10/17             EDI PAYMNTMICROSOFT 6041               PPD                                                (125.09)

                  TRN*1*Z20HZUC1RB9B\

10/17             Bank Debit                                                                              (1,564.89)

10/18             Bank Debit                                                                             (13,193.23)

10/19             INS IN      PHILA INS CO      PPD                                                      (17,318.00)

10/19             Bank Debit                                                                             (32,675.43)

10/19             Bank Debit                                                                             (59,370.00)

10/22             PAYMENT         GilaRiverICUA    PPD                                                      (397.17)

10/22             CASHCD         COPPERPOINT       CCD                                                    (2,599.00)

                  50193

10/22             PAYMENT         GilaRiverICUA    PPD                                                    (3,258.48)

10/22             Telephone transfer debit to                                                             (1,728.99)

                  Acct No.              6114-D

10/23             Telephone transfer debit to                                                            (68,346.80)

                  Acct No.              6114-D

10/24             BILL PYMNT ACHMA VISB               WEB                                                   (268.59)

                  2325656


       Case 2:18-bk-12041-BKM                  Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12           Desc
                                               Main Document    Page 22 of 36
                                                                                     Statement of Account
                                                                            Statement Period    10/03/2018 - 10/31/2018

        PO Box 111365                                                       Account Number            6106
        Nashville, TN 37222
        (For Return Mail Only)                                              Page                4 of 5


                                                                                800.624.0102           azbizbank.com




WITHDRAWALS (Continued)

Date              Description                                                                                     Amount


10/24             PAYMENT        GilaRiverICUA   PPD                                                              (319.68)

10/24             PAYMENT        GilaRiverICUA   PPD                                                            (3,911.45)

10/25             20181024A Appia            PPD                                                                  (275.79)

10/26             ADP - FEESADP PAYROLL FEESCCD                                                                 (3,029.97)

                  8I0300NV1820124

10/31             EDI PAYMTSHIGHMARK             CCD                                                              (245.09)

                  15522665

10/31             BC-BS PREM BCBS OF ARIZONA TEL                                                                  (258.74)

                  8500162990

10/31             BC-BS PREM BCBS OF ARIZONA WEB                                                               (11,866.72)

                  1012785

10/31             Bank Debit                                                                                   (14,760.43)



CHECKS IN NUMBER ORDER

Date     Check No                Amount     Date        Check No        Amount         Date      Check No         Amount


10/15                            291.36     10/15                     13,929.55        10/29           1001*     1,390.10

* Denotes missing or duplicate (re-presented) check number




DAILY BALANCE INFORMATION

Date                    Balance                  Date                 Balance                  Date               Balance

10/03               338,833.94                   10/15             371,965.47                  10/23           194,115.61

10/05               353,398.34                   10/16             372,163.71                  10/24           216,920.74

10/09               408,083.50                   10/17             371,457.00                  10/25           234,522.74

10/10               443,560.14                   10/18             360,010.98                  10/26           236,164.64

10/11               371,645.27                   10/19             262,507.09                  10/29           245,811.08

10/12               395,575.84                   10/22             262,462.41                  10/31           226,228.25




       Case 2:18-bk-12041-BKM              Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                     Desc
                                           Main Document    Page 23 of 36
                                                                    Statement of Account
                                                             Statement Period   10/03/2018 - 10/31/2018

       PO Box 111365                                         Account Number         6106
       Nashville, TN 37222
       (For Return Mail Only)                                Page               5 of 5


                                                              800.624.0102           azbizbank.com




0                         10122018         6,080.70   0                  10192018                  59.37




0                         10292018         4,148.93   0                  10152018                 291.36




0                         10152018        13,929.55   0                  10172018               1,564.89




0                         10182018        13,193.23   0                  10192018              32,675.43




0                         10192018        59,370.00   0                  10312018              14,760.43




1001                      10292018         1,390.10




    Case 2:18-bk-12041-BKM           Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12           Desc
                                     Main Document    Page 24 of 36
                                                                                   Statement of Account
                                                                            Statement Period   10/03/2018 - 10/31/2018

         PO Box 111365                                                      Account Number        6114
         Nashville, TN 37222
         (For Return Mail Only)                                             Page               1 of 3


                                                                             800.624.0102           azbizbank.com




                  BOB BONDURANT SCHOOL OF HIGH
                  DEBTOR IN POSSISSION
                  CASE# 2:18-BK-12041-BKM PAYROLL ACCT
                  PO BOX 51980
                  PHOENIX AZ 85076




                                                 CHECKING ACCOUNT


Business Banking Essential Pkg                             Number of Enclosures                                           6

Account Number                                    6114     Statement Dates                      10/03/18 thru 10/31/18

Previous Balance                                     .00   Days in the Statement Period                                  29

  5    Deposits                            131,182.74      Average Ledger                                       2,825.03

 10    Withdrawals                         129,441.00      Average Collected                                    2,825.03

Service Charge                                       .00

Interest Paid                                        .00

Ending Balance                                 1,741.74




DEPOSITS

Date                Description                                                                                  Amount


10/11               Telephone transfer credit from                                                             10,988.54

                    Acct No.          6106-D

10/11               Telephone transfer credit from                                                             50,000.17

                    Acct No.          6106-D

10/15               Telephone transfer credit from                                                                118.24

                    Acct No.          6106-D

10/22               Telephone transfer credit from                                                              1,728.99

                    Acct No.          6106-D

10/23               Telephone transfer credit from                                                             68,346.80

                    Acct No.          6106-D



WITHDRAWALS

Date                Description                                                                                  Amount


10/11               Bank Debit                                                                                (10,988.54)

10/12               BUS PRODS DELUXE BUS SYS. CCD                                                                (118.24)

                         4080

10/22               Bank Debit                                                                                 (1,728.99)

       Case 2:18-bk-12041-BKM             Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                     Desc
                                          Main Document    Page 25 of 36
CONSUMER DEPOSIT DISCLOSURES


In Case of Errors or Questions About Your ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
Please telephone us at 1.800.624.0102 or write to us at Customer Service, P.O. Box 8779, Denver, CO 80201 as soon as possible if you think your
statement or receipt is wrong or if you need more information about a transfer on the statement or receipt which the error or problem appeared.
     •     Tell us your name and account number.
     •     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more
           information.
     •     Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will provisionally credit your
account for the amount you think is in error so you will have the use of the money during the time it takes us to complete our investigation.


*Please note: Paper draft and paper check claims must be disputed within 30 days per the Terms and Conditions of your account.


CONSUMER LENDING DISCLOSURES


If the statement closing date falls on a Friday or on any business day immediately prior to a non-business day, the number of days in the statement cycle
will include the subsequent number of non-business days until the next business day, and the finance charge will continue to accrue. However, the
number of days in the next statement cycle will not include any days included in the prior cycle.


Consumer Personal or Ready Reserve Line of Credit Computation of Interest Charges
We figure the interest charge on your account by applying the periodic rate to the "daily balance" of your account for each day in the billing
cycle. To get the "daily balance" we take the beginning balance of your account each day, add any new advances, and subtract any unpaid
interest and any payments or credits. This gives us the daily balance.


What to Do if You Think You Find a Mistake on Your Personal, Ready Reserve Line of Credit or Consumer HELOC Statement
If you think there is an error on your statement, write to us at Customer Service, P.O. Box 8779, Denver, CO 80201. In your letter, give us the
following information:
     •     Account information: Your name and account number.
     •     Dollar amount: The dollar amount of the suspected error.
     •     Description of the Problem: If you think there is an error on your statement, describe what you believe is wrong and why you believe it is a
           mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may
call us at 1 .800.624.0102, but if you do, we are not required to investigate any potential errors and you may have to pay the amount in
question. While we investigate whether there has been as error, the following are true:
     •     We cannot try to collect the amount in question, or report you as delinquent on that amount.
     •     The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine
           that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount.
     •     While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
     •     We can apply any unpaid amount against your credit limit.
     •     Note for Consumer HELOC only: You do not have to pay any amount in question while we are investigating, but you are still obligated to pay
           the parts of your statement that are not in question. While we investigate your question, we cannot report you as delinquent or take any action
           to collect the amount you question.
After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report
you as delinquent.


Consumer HELOC Computation of Finance Charges
Finance charges begin to accrue from the date of each advance. To calculate the finance charge for each statement cycle, the Daily Periodic Rate is
multiplied by the Daily Balance. This gives us a daily finance charge. Then we add together each daily finance charge to derive a total FINANCE
CHARGE for the cycle. To calculate the Daily Balance, we take the beginning balance of your account each day, add any new advances and subtract
any payments, credits and unpaid finance charges.
The Average Daily Balance shown on the front of this statement is for illustration purposes only. To calculate the amount of your finance charge, multiply
the number of days in the Cycle by the Average Daily Balance, then multiply by the Daily Periodic Rate.
NOTE: The Annual Percentage Rate and Daily Periodic Rate may vary.


ADDITIONAL INFORMATION FOR ALL ACCOUNTS


Negative Information Disclosure
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected
in your credit report.


CONTACT US FOR PAYMENTS, INQUIRIES, DISPUTES, ERRORS, OR REPORT LOST OR STOLEN CHECKS
Please telephone us at 1.800.624.0102 or write to us at Customer Service, P.O. Box 8779, Denver, CO 80201




Member FDIC
Part of CoBiz Bank
         Case 2:18-bk-12041-BKM                   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                                       Desc        EGU
                                                                                                                                                      JAL HOUSi NG


                                                  Main Document    Page 26 of 36                                                                      LENDER
                                                                              Statement of Account
                                                                       Statement Period   10/03/2018 - 10/31/2018

        PO Box 111365                                                  Account Number          6114
        Nashville, TN 37222
        (For Return Mail Only)                                         Page               2 of 3


                                                                         800.624.0102           azbizbank.com




WITHDRAWALS (Continued)

Date              Description                                                                               Amount


10/24             WAGE GARN ADP WAGE GARN          CCD                                                      (446.86)

                  9263087428300NV

10/24             WAGE PAY       ADP WAGE PAY    CCD                                                     (49,966.08)

                  9263087428290NV

10/24             Telephone transfer debit to                                                            (16,192.12)

                  Acct No.            6130-D



CHECKS IN NUMBER ORDER

Date                Check No                Amount              Date               Check No                 Amount


10/11                                      3,700.51             10/11                       61*           11,509.63

10/11                                     18,514.25             10/11                       61*           16,275.78

* Denotes missing or duplicate (re-presented) check number




DAILY BALANCE INFORMATION

Date                    Balance                 Date          Balance                   Date                Balance

10/03                         .00               10/15              .00                  10/24              1,741.74

10/11                         .00               10/22              .00

10/12                  (118.24)                 10/23        68,346.80




       Case 2:18-bk-12041-BKM            Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                 Desc
                                         Main Document    Page 27 of 36
                                                                   Statement of Account
                                                            Statement Period   10/03/2018 - 10/31/2018

      PO Box 111365                                         Account Number         6114
      Nashville, TN 37222
      (For Return Mail Only)                                Page               3 of 3


                                                             800.624.0102           azbizbank.com




0                        10112018        10,988.54   0                  10112018               3,700.51




0                        10112018        18,514.25   0                  10222018               1,728.99




61                       10112018        11,509.63   61                 10112018              16,275.78




     Case 2:18-bk-12041-BKM         Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12           Desc
                                    Main Document    Page 28 of 36
                                                                                   Statement of Account
                                                                            Statement Period   10/03/2018 - 10/31/2018

         PO Box 111365                                                      Account Number        6130
         Nashville, TN 37222
         (For Return Mail Only)                                             Page               1 of 3


                                                                             800.624.0102           azbizbank.com




                  BOB BONDURANT SCHOOL OF HIGH
                  DEBTOR IN POSSESSION
                  CASE# 2:18-BK-12041-BKM TAX ACCOUNT
                  PO BOX 51980
                  PHOENIX AZ 85076




                                                 CHECKING ACCOUNT


Business Banking Essential Pkg                             Number of Enclosures                                           3

Account Number                                     6130    Statement Dates                      10/03/18 thru 10/31/18

Previous Balance                                     .00   Days in the Statement Period                                  29

  2    Deposits                              17,757.01     Average Ledger                                           (4.62)

  5    Withdrawals                           17,829.02     Average Collected                                        (4.62)

Service Charge                                       .00

Interest Paid                                        .00

Ending Balance                                   (72.01)




DEPOSITS

Date                Description                                                                                  Amount


10/17               Bank Credit                                                                                 1,564.89

10/24               Telephone transfer credit from                                                             16,192.12

                    Acct No.         4456114-D



WITHDRAWALS

Date                Description                                                                                  Amount


10/17               Bank Debit                                                                                   (425.47)

10/17               Bank Debit                                                                                 (1,139.42)

10/24               ADP Tax       ADP Tax    CCD                                                              (16,192.12)

                    AA0NV 102543A01

10/30               BUS PRODS DELUXE BUS SYS. CCD                                                                 (67.01)

                    83884410

10/31               Overdrawn Balance Fee                                                                           (5.00)




       Case 2:18-bk-12041-BKM               Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                   Desc
                                            Main Document    Page 29 of 36
Case 2:18-bk-12041-BKM   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12   Desc
                         Main Document    Page 30 of 36
                                                                      Statement of Account
                                                             Statement Period    10/03/2018 - 10/31/2018

        PO Box 111365                                        Account Number            6130
        Nashville, TN 37222
        (For Return Mail Only)                               Page                2 of 3


                                                                 800.624.0102           azbizbank.com




DAILY BALANCE INFORMATION

Date                    Balance        Date            Balance                  Date               Balance

10/03                         .00      10/24               .00                  10/31               (72.01)

10/17                         .00      10/30           (67.01)




       Case 2:18-bk-12041-BKM       Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12             Desc
                                    Main Document    Page 31 of 36
                                                                  Statement of Account
                                                           Statement Period   10/03/2018 - 10/31/2018

     PO Box 111365                                         Account Number         6130
     Nashville, TN 37222
     (For Return Mail Only)                                Page               3 of 3


                                                            800.624.0102           azbizbank.com




0                       10172018        1,564.89    0                  10172018                 425.47




0                       10172018        1,139.42




    Case 2:18-bk-12041-BKM         Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12           Desc
                                   Main Document    Page 32 of 36
                                                                                      Statement of Account
                                                                               Statement Period   10/01/2018 - 10/31/2018

         PO Box 111365                                                         Account Number        5479
         Nashville, TN 37222
         (For Return Mail Only)                                                Page               1 of 3


                                                                                800.624.0102           azbizbank.com




                BOB BONDURANT SCHOOL OF HIGH
                PERFORMANCE DRIVING
                PO BOX 51980
                PHOENIX AZ 85076




                                                   CHECKING ACCOUNT


Business Banking Essential Pkg                                Number of Enclosures                                           3

Account Number                                         5479   Statement Dates                      10/01/18 thru 10/31/18

Previous Balance                               354,558.54     Days in the Statement Period                                  31

 16    Deposits                                 86,197.52     Average Ledger                                      22,975.94

  6    Withdrawals                             440,756.06     Average Collected                                   22,975.94

Service Charge                                          .00

Interest Paid                                           .00

Ending Balance                                          .00




DEPOSITS

Date               Description                                                                                      Amount


10/01              181001P2       Square Inc     PPD                                                                 708.58

10/01              COMB. DEP.MERCH BANKCARD             CCD                                                        9,027.65



10/01              COMB. DEP.MERCH BANKCARD             CCD                                                        9,847.50



10/02              181002P2       Square Inc     PPD                                                                   85.52

10/03              181003P2       Square Inc     PPD                                                                 142.96

10/03              COMB. DEP.MERCH BANKCARD             CCD                                                       16,471.95



10/04              181004P2       Square Inc     PPD                                                                   68.06

10/04              COMB. DEP.MERCH BANKCARD             CCD                                                       14,448.50



10/05              181005P2       Square Inc     PPD                                                                   40.79

10/05              COMB. DEP.MERCH BANKCARD             CCD                                                        4,298.50



10/09              181009P2       Square Inc     PPD                                                                        .97

10/09              181008P2       Square Inc     PPD                                                                   60.71

       Case 2:18-bk-12041-BKM                  Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                   Desc
                                               Main Document    Page 33 of 36
CONSUMER DEPOSIT DISCLOSURES


In Case of Errors or Questions About Your ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
Please telephone us at 1.800.624.0102 or write to us at Customer Service, P.O. Box 8779, Denver, CO 80201 as soon as possible if you think your
statement or receipt is wrong or if you need more information about a transfer on the statement or receipt which the error or problem appeared.
     •     Tell us your name and account number.
     •     Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need more
           information.
     •     Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will provisionally credit your
account for the amount you think is in error so you will have the use of the money during the time it takes us to complete our investigation.


*Please note: Paper draft and paper check claims must be disputed within 30 days per the Terms and Conditions of your account.


CONSUMER LENDING DISCLOSURES


If the statement closing date falls on a Friday or on any business day immediately prior to a non-business day, the number of days in the statement cycle
will include the subsequent number of non-business days until the next business day, and the finance charge will continue to accrue. However, the
number of days in the next statement cycle will not include any days included in the prior cycle.


Consumer Personal or Ready Reserve Line of Credit Computation of Interest Charges
We figure the interest charge on your account by applying the periodic rate to the "daily balance" of your account for each day in the billing
cycle. To get the "daily balance" we take the beginning balance of your account each day, add any new advances, and subtract any unpaid
interest and any payments or credits. This gives us the daily balance.


What to Do if You Think You Find a Mistake on Your Personal, Ready Reserve Line of Credit or Consumer HELOC Statement
If you think there is an error on your statement, write to us at Customer Service, P.O. Box 8779, Denver, CO 80201. In your letter, give us the
following information:
     •     Account information: Your name and account number.
     •     Dollar amount: The dollar amount of the suspected error.
     •     Description of the Problem: If you think there is an error on your statement, describe what you believe is wrong and why you believe it is a
           mistake.
You must contact us within 60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may
call us at 1 .800.624.0102, but if you do, we are not required to investigate any potential errors and you may have to pay the amount in
question. While we investigate whether there has been as error, the following are true:
     •     We cannot try to collect the amount in question, or report you as delinquent on that amount.
     •     The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine
           that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount.
     •     While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
     •     We can apply any unpaid amount against your credit limit.
     •     Note for Consumer HELOC only: You do not have to pay any amount in question while we are investigating, but you are still obligated to pay
           the parts of your statement that are not in question. While we investigate your question, we cannot report you as delinquent or take any action
           to collect the amount you question.
After we finish our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay we may report
you as delinquent.


Consumer HELOC Computation of Finance Charges
Finance charges begin to accrue from the date of each advance. To calculate the finance charge for each statement cycle, the Daily Periodic Rate is
multiplied by the Daily Balance. This gives us a daily finance charge. Then we add together each daily finance charge to derive a total FINANCE
CHARGE for the cycle. To calculate the Daily Balance, we take the beginning balance of your account each day, add any new advances and subtract
any payments, credits and unpaid finance charges.
The Average Daily Balance shown on the front of this statement is for illustration purposes only. To calculate the amount of your finance charge, multiply
the number of days in the Cycle by the Average Daily Balance, then multiply by the Daily Periodic Rate.
NOTE: The Annual Percentage Rate and Daily Periodic Rate may vary.


ADDITIONAL INFORMATION FOR ALL ACCOUNTS


Negative Information Disclosure
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected
in your credit report.


CONTACT US FOR PAYMENTS, INQUIRIES, DISPUTES, ERRORS, OR REPORT LOST OR STOLEN CHECKS
Please telephone us at 1.800.624.0102 or write to us at Customer Service, P.O. Box 8779, Denver, CO 80201




Member FDIC
Part of CoBiz Bank
         Case 2:18-bk-12041-BKM                   Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                                       Desc        EGU
                                                                                                                                                      JAL HOUSi NG


                                                  Main Document    Page 34 of 36                                                                      LENDER
                                                                                       Statement of Account
                                                                             Statement Period     10/01/2018 - 10/31/2018

        PO Box 111365                                                        Account Number             5479
        Nashville, TN 37222
        (For Return Mail Only)                                               Page                 2 of 3


                                                                                  800.624.0102           azbizbank.com




DEPOSITS (Continued)

Date              Description                                                                                         Amount


10/09             181008P2       Square Inc     PPD                                                                    104.83

10/09             COMB. DEP.MERCH BANKCARD             CCD                                                           2,999.00



10/09             COMB. DEP.MERCH BANKCARD             CCD                                                           9,497.00



10/09             COMB. DEP.MERCH BANKCARD             CCD                                                          18,395.00




WITHDRAWALS

Date              Description                                                                                         Amount


10/03             Telephone transfer debit to                                                                     (338,833.94)

                  Acct No.             6106-D

10/09             Telephone transfer debit to                                                                      (14,564.40)

                  Acct No.             6106-D

10/10             Closing entry - Deposit funds                                                                    (35,396.80)

                  Acct No.             6106



CHECKS IN NUMBER ORDER

Date     Check No                Amount        Date     Check No          Amount         Date      Check No           Amount


10/01        70003            51,717.00        10/03         70006*        196.08        10/02          500001*          47.84

* Denotes missing or duplicate (re-presented) check number




DAILY BALANCE INFORMATION

Date                    Balance                  Date                  Balance                   Date                 Balance

10/01               322,425.27                   10/04                14,564.40                  10/10                      .00

10/02               322,462.95                   10/05                18,903.69

10/03                     47.84                  10/09                35,396.80




       Case 2:18-bk-12041-BKM                 Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12                      Desc
                                              Main Document    Page 35 of 36
                                                                  Statement of Account
                                                           Statement Period   10/01/2018 - 10/31/2018

    PO Box 111365                                          Account Number         5479
    Nashville, TN 37222
    (For Return Mail Only)                                 Page               3 of 3


                                                            800.624.0102           azbizbank.com




70003                  10012018        51,717.00   70006               10032018                 196.08




500001                 10022018           47.84




  Case 2:18-bk-12041-BKM          Doc 85 Filed 12/10/18 Entered 12/10/18 18:14:12            Desc
                                  Main Document    Page 36 of 36
